DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is non-final restriction action for a patent application filed on 06/26/2019.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 are, drawn to a method of electronically processing a loan application, classified in G06Q40/025.
II. Claims 10-16 are, drawn to a method of completing a secure loan application for a financial institution by authenticating a customer’s identity, classified in G06F21/30.
III. Claims 17-20 are, drawn to a method of identifying a user by personal information and associated vehicles, classified in G06F21/31.
Comparison of claims 1 and 10
Claim 1 recites a method of electronically processing a loan application and claim 10 recites a method of completing a secure loan application for a financial institution by authenticating a customer's identity. 
Claim 1 recites limitations that for authenticating purposes uses a two-factor authentication method and auto-populating the loan application with information.
Claim 10 recites limitations that for verification of the customer identification uses the following steps: determines the mobile phone number; generates a random code and transmits it via the mobile phone number; receives the random code via the second window and verification of the customer’s identity - completion of a portion of the secure loan application.

Comparison of claims 1 and 17
Claim 1 recites a method of electronically processing a loan application and claim 17 recites a method of identifying a user by personal information and associated vehicles.
Claim 1 recites limitations that for authenticating purposes uses a two-factor authentication method and auto-populating the loan application with information.
Claim 17 recites limitation that configured to display a user phone number and a list of income ranges; matching at least a portion of a user information and classifying the user as “provisionally identified” and the user profile associated with vehicle(s); sending a PIN number to a mobile device; displaying a fifth dialogue box that is configured to receive the PIN number; upon receiving the PIN number, displaying the one or more vehicles associated with the user profile in a third window; receiving an indication of a selected vehicle from the one or more vehicles and changing the classification of the user from provisionally identified to identity confirmed.
Comparison of claims 10 and 17
Claim 10 recites a method of completing a secure loan application for a financial institution by authenticating a customer's identity and claim 17 recites a method of identifying a user by personal information and associated vehicles. 

Claim 17 recites limitation that configured to display a list of income ranges; matching at least a portion of a user information and classifying the user as “provisionally identified” and the user profile associated with vehicle(s); sending a PIN number to a mobile device; displaying a fifth dialogue box that is configured to receive the PIN number; upon receiving the PIN number, displaying the one or more vehicles associated with the user profile in a third window; receiving an indication of a selected vehicle from the one or more vehicles and changing the classification of the user from provisionally identified to identity confirmed.
The inventions are independent or distinct, each from the other because:
In the instant cases, subcombination I has utility such as electronically processing a loan application, subcombination II has utility such as completing a secure loan application for a financial institution by authenticating a customer’s identity, and subcombination III has separate utility such as identifying a user by personal information and associated vehicles. See MPEP 806.05(d).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because these subcombinations are different in utility and some of them require search in multiple classifications. Here while some elements appear the same on the 3 independent claims, the examiner could not find a clear set of parallel limitations for any of the independent groups. The examiner would welcome an amendment that creates a system, method and medium for example with similar limitations. Or feel free to call to discuss an amendment that would create a single inventive concept.
It is noted that while there are some common dependent claims, there is no specific set that could be examined together without prosecuting multiple inventions.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


AMANULLA  ABDULLAEV
Examiner
Art Unit 3692



/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692